Citation Nr: 1331170	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for elevated cholesterol.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a thyroid disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran also perfected an appeal as to the issue of service connection for a heart disability, which was also denied in the April 2009 rating decision.  However, a review of the Veteran's Virtual VA electronic claims file shows that a November 2011 rating decision granted service connection for ischemic heart disease (previously denied as coronary artery disease), which is a full grant of that benefit sought on appeal.  Therefore, that issue is no longer on appeal.

The issues of entitlement to service connection for a back disability, a bilateral knee disability, a neck disability, and a thyroid disabilityare REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a diagnosis of skin cancer.

2.  Hypercholesterolemia is a laboratory finding which indicates elevated cholesterol, but it is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  Hypercholesterolemia is not a disability for which compensation may be granted and service connection for hypercholesterolemia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002);  38 C.F.R. § 3.307(a)(6)(iii) (2012).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2012).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  A presumption of service connection based on herbicide exposure is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e) (2012).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2012).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's personnel file indicates that he served in Vietnam from March 1969 to November 1969.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulations governing the presumption of service connection for certain diseases due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2012). 

Skin Cancer

The service medical records are negative for complaints, findings, or diagnosis of any skin disorders or skin cancer.

VA medical records are negative for complaints, findings, or diagnosis of skin cancer.

The Veteran and his representative have not submitted any evidence that the Veteran has, in fact, been diagnosis with skin cancer.  The Veteran is not competent to diagnosis himself with skin cancer as that issue involves a medically complex matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110 (West 2002).  Therefore, where, as here, competent evidence does not establish the presence of the disability for which service connection is sought; there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the claim for service connection for skin cancer, to include as due to herbicide exposure, must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  The evidence does not show that the Veteran has, or has ever had, skin cancer, or that any malignant tumor manifested to a compensable degree within one year following separation from service.

Accordingly, the preponderance of the evidence is against the claim for service connection for skin cancer and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypercholesterolemia

The Veteran claims that he is entitled to service connection for elevated cholesterol.  VA medical records and a March 2009 VA examination show that the Veteran has a diagnosis of hypercholesterolemia.
 
Hypercholesterolemia is excessive cholesterol in the blood.  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  61 Fed. Reg. 20,440 (May 7, 1996); Martinak v. Nicholson, 21 Vet.App. 447 (2007).  Hypercholesterolemia is not shown to be indicative of a chronic disability for VA compensation purposes.  Therefore, disability benefits are not available for hypercholesterolemia, and it is not a disability for which service connection can be granted.

Therefore, in the absence of competent, persuasive evidence of a disability manifested by, or associated with, the finding of hypercholesterolemia, the record presents no predicate for a grant of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as due to herbicide exposure, is denied.
 
Service connection for hypercholesterolemia is denied.


REMAND

Initially, the Board notes that in August 2013, a substantial amount of VA medical records were uploaded to the Veteran's Virtual VA electronic claims file.   That evidence was not accompanied by a waiver of initial RO consideration.  The RO must initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case. 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2012). 

In addition, the Board notes that the Veteran was afforded a VA examination in March 2009 in conjunction with his claims that are being remanded.  However, the March 2009 VA examiner did not address the Veteran's claimed thyroid disability, neck, or bilateral knee disabilities.  In addition, while that examiner diagnosed the Veteran with degenerative joint disease of the back, the examiner did not provide an opinion as to any relationship between that back disability and service.  Thus, the Board finds the March 2009 VA examination incomplete.  Once VA provides an examination, even if not obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be afforded an additional VA examinations to address the etiology of the claimed disabilities.

Prior to arranging for the Veteran to undergo further examinations, the Veteran should be requested to identify and provide authorization for VA to obtain all outstanding pertinent medical records from July 1970 to the present.  

Lastly, the evidence of record suggests that a temporary claims file was created after the Veteran was granted service connection for coronary artery disease.  The temporary claims file should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record from the date of his discharge in July 1970 to the present.  If the appellant wants to obtain additioanl medical records and submit them, he may do so.

2.  Obtain all outstanding VA medical records dated since August 2013, to include any records related to knee replacements.  All records and responses received should be associated with the claims file.

3.  Obtain the temporary claims file that apparently contains a perfected appeal of a claim for a higher initial rating for coronary artery disease and associate it with his claims folder.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any thyroid disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any thyroid disability wase incurred in or aggravated by the Veteran's service, to include herbicide exposure in the Republic of Vietnam.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any neck, back, and bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include x-rays, and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner must consider the Veteran's statements regarding the impact of jumping from helicopters at low levels with various weights in his pack and his military occupational speciality as a bulk fuel man, in addition to any statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also consider the Veteran's statements that he has had chronic neck pain, getting worse since August 2007 and that he was "bucked off a horse," as shown in a December 2007 VA medical record.  In addition, the examiner should consider a March 2008 VA medical record noting that the Veteran reported chronic low back pain for 30 years after falling off a horse.  The examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or greater probability) that any neck disability was incurred in or aggravated by the Veteran's service.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any back disability was incurred in or aggravated by the Veteran's service.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any bilateral knee disabilities were incurred in or aggravated by the Veteran's service.  

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


